Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 9-12 and 27-30 are pending. 
Claims 9, 11-12, 27 and 29 have been examined.
Claims 10, 28 and 30 are withdrawn from consideration as drawn to a non-elected species.
 Claims 1 and 4-8 have been cancelled in the response filed 10/28/2021.
New claims 27-30 have been added in the response filed 10/28/2021.
The rejection of claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because Applicant has cancelled the claims in the response filed 10/28/2021.

Election/Restrictions
Claims 28 and 30 contain non-elected species and are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. US PG PUB 2012/0264659.

Claim 9. 
Kulkarni teaches:
A method comprising: abstract teaches methods, [0009] teaches methods of using fluids for drilling, stimulation
providing a treatment fluid,  [0018] teaches aqueous based fluids have advantages; 
and one or more hydrophobizing agents; [0032] teaches alumina as a material that may be included within the fluid; Applicant has elected alumina;
comprising at least one compound selected from the group consisting of: an organosilane; silicone; silica; alumina; a thiol; a protein; a nucleic acid; and any combination thereof;  [0032] teaches alumina as a material that may be included within the fluid; Applicant has elected alumina;
contacting at least a portion of a filter cake within a subterranean formation with the treatment fluid;  There is no specific positive method step recited.  However, it is noted that the pumping of the treatment fluid into the subterranean formation will naturally contact a portion of a surface within the formation; [0009] teaches introducing the treatment fluid into a wellbore and [0034] teaches there is a filter cake present;
and allowing the hydrophobizing agent to interact with the portion of the surface within the subterranean formation to reduce its reactivity with an acid. Claim Interpretation: “allowing” imparts no positive method limitation; “reduce its reactivity with an acid” may happen in many different manners, one of which is just a physical presence of the hydrophobizing agent which would sterically hinder the reactivity with an acid and thus “reduces its reactivity with an acid”;  the alumina would naturally react with the formation.

Kulkarni teaches that drilling fluids may be aqueous based. aqueous based fluids are advantageous, see [0002]. at [0005] Kulkarni teaches superior lost circulation control when implemented in aqueous based fluids. [0018] teaches that aqueous based fluids have advantageous features with respect to time and cost.

comprising an aqueous base fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kulkarni and substitute the emulsion Kulkarni uses for an aqueous based fluid because Kulkarni teaches there are advantageous to aqueous based fluids in terms of time and cost. 

Claim 11. 
Kulkarni teaches:
further comprising contacting at least a portion of the filter cake with a breaker fluid comprising an acid generating component.  [0037] teaches acidizing operations. [0029] teaches adding an acid. [0033] teaches adding poly (amino acids). [0034] teaches adding boric acid and/or poly(lactic acid). 

Claim 12.
Kulkarni does not specifically teach:
introducing the breaker fluid comprising the acid generating component into the well bore using one or more pumps.
The Examiner takes official notice that introducing breaker fluids into wellbores using pumps is ubiquitous.


Claim 27:
Kulkarni teaches:
wherein the hydrophobizing agent comprises alumina, [0032] teaches alumina as a material that may be included within the fluid; Applicant has elected alumina. 

Claim 29:
Kulkarni does not specifically teach:
wherein the hydrophobizing agent is present in the treatment fluid in a concentration of about 1% by weight of the treatment fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kulkarni and add about 1% by weight of the treatment fluid of alumina as a matter of obvious engineering design choice since Applicant has not stated that this particular amount solves any stated problem or produces unexpected results.
 
Response to Arguments
Applicant's arguments filed 10/28/2021  have been fully considered but they are not persuasive. 

Applicant concludes that there is a filter cake present even though Kulkarni teaches a filter cake; see [0034] which recites in reference to a particular embodiment of Kulkarni: “Other blends that undergo an irreversible degradation may also be suitable, if the products of the degradation do not undesirably interfere with either the conductivity of the filter cake or with the production of any of the fluids from the subterranean formation.”; also [0043] uses filter media for testing the lost circulation efficiency of the current invention; 
The Examiner can find no other arguments. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674